DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (US 2017/0121462 A1).
With regard to claims 8, 9, 16, Okamoto teaches a medical device comprising: a catheter shaft having a proximal end and a deflectable distal region (Fig. 1 member 2 bending at 2b); a handle coupled to the proximal end of the catheter shaft (Fig. 1 member 3), wherein the handle includes an plunger movable relative to the handle along a longitudinal axis (Fig. 1 member 5); and a deflecting assembly comprising: a first rotatable member coupled to the plunger via a first pull wire and having a first diameter (Fig. 49 back member 9 to which 9y is connected with wire 8Aa, generally shown as 9b in Fig. 3); and a second rotatable member coupled to the deflectable distal region via a second pull wire and having a second diameter smaller than the first diameter (Fig. 49 front member 9 to which 9x is connected with wire 8Ab, generally shown as 9a in Fig. 3); wherein the second rotatable member is coupled to the first rotatable member such that a center point of the second rotatable member is offset from a center point of the first rotatable 
With regard to claim 10, at least the inner diameters of the members are constant.
With regard to claim 11, see Fig. 48 member 11.
With regard to claim 12, the distal end of 8Ab, which is connected to the second member at 9x, is closer and farther from the center point of the first member as the tip bends.
With regard to claim 14, the wire is taken as a fiber.
With regard to claim 15, see [0152] and exemplary Fig. 4, four sets of members 9 are used and attached to additional wires to move in various directions.  All wires can be used to move back to the neutral position.
With regard to claim 17, Okamoto teaches a method of deflecting a distal region of a medical device, the method comprising: providing a medical device comprising: a catheter shaft having a proximal end and a deflectable distal region (Fig. 1 member 2 bending at 2b);CD-1017USC1PATENT a handle coupled to the proximal end of the catheter shaft (Fig. 1 member 3), wherein the handle includes a plunger movable relative to the handle along a longitudinal axis (Fig. 1 member 5); and a deflecting assembly comprising: a first rotatable member coupled to the plunger via a first pull wire (Fig. 49 back member 9 to which 9y is connected with wire 8Aa, generally shown as 9b in Fig. 3); a second rotatable member coupled to the deflectable distal region via a second pull wire (Fig. 49 front member 9 to which 9x is connected with wire 8Ab, generally shown as 9a in Fig. 
With regard to claims 18-20, see transition from Fig. 48 to Fig, 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2014/0121462 A1) as applied to claim 8 above, and further in view of Eaton et al. (US 5,938,616).
With regard to claim 13, Okamoto teaches a device substantially as claimed.  Okamoto does not disclose pins attaching the wires.  However, Eaton et al. teach a pin for attaching the wire (Figs. 4 and 5 pin 54, Col. 3 lines 10-28, lines 62-67).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pin to attach the wire in Okamoto as Eaton et al. teach this is effective to secure the wire at the desired tension and would yield the same predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783